t c memo united_states tax_court mary ann tobin petitioner v commissioner of internal revenue respondent docket no filed date robert thomas blackburn jr chris meinhart and scott r cox for petitioner rebecca dance harris edsel ford holman jr and robert b nadler for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner's federal_income_tax of dollar_figure for and dollar_figure for respondent also determined that petitioner is liable -2 - for an accuracy-related_penalty for negligence under sec_6662 of dollar_figure for and dollar_figure for during the years in issue petitioner deducted certain costs related to establishing public display gardens on her farm respondent determined that the display gardens and the farm were separate activities and that petitioner did not operate the display gardens with a profit objective see sec_183 after concessions the issues for decision are whether for purposes of sec_183 petitioner's display gardens undertaking’ known as broadmoor gardens and farming undertaking are one activity as petitioner contends or two activities as respondent contends we hold that they are one activity respondent concedes that petitioner prevails on the sec_183 issue if broadmoor gardens and petitioner's farm are one activity thus we hold that petitioner operated broadmoor gardens for profit in and whether as respondent contends depreciation of the addition to petitioner's residence built in and which includes a conservatory used for broadmoor gardens is subject_to the restrictions of sec_280a we hold that it is ' for purposes of sec_183 two or more undertakings may be one activity sec_1_183-1 income_tax regs we refer to the display gardens and farm as undertakings because one of the issues in dispute is whether they were one activity -3- whether petitioner is liable for the accuracy-related_penalty for negligence under sec_6662 for and we hold that she is not ’ i findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner has lived in irvington kentucky since including when she filed her petition and on a farm since petitioner graduated from the university of kentucky with a degree in accounting petitioner was a kentucky state representative from to the beginning of she was kentucky state auditor from to date petitioner ran for the kentucky state senate in but lost in the general election petitioner is on the boards of directors of a family owned telephone company a bank_holding_company and two banks petitioner and her brother own a controlling_interest in the brandenburg telephone and first state bank in brandenburg kentucky petitioner's friend brucie beard ms beard also lives in petitioner's home in light of our holding on the tax issues petitioner's motion for relief is moot insofar as it requests that we shift the burden_of_proof grant summary_judgment or suppress evidence b petitioner's farm petitioner owned about big_number acres of mostly contiguous kentucky farmland including about big_number acres of cropland in and petitioner raises cattle and horses and grows corn wheat hay and tobacco at her farm petitioner developed part of her farm into a public display garden called broadmoor gardens discussed below at paragraph i-d petitioner grew no corn or tobacco on her farm during the years in issue because she leased the acres available for growing tobacco and participated in the corn set-aside program cc petitioner's residence petitioner's residence was built in and the addition petitioner added an addition to her residence in and at a cost of dollar_figure she added a conservatory about big_number square feet or about 32' x 74' a bedroom and office hereafter called petitioner's room square feet an office closet about square feet a second bedroom hereafter called ms beard's room about square feet a bathroom containing a hot tub about square feet a closet that adjoins both petitioner's and ms beard's rooms about square feet and an attached structure called a pole barn about big_number square feet the addition is connected to the side of petitioner's house - petitioner used the pole barn to care for mares for the weeks before they were ready to foal to foal horses and to store lawn mowers and farm equipment she occasionally parked her cars in the pole barn there is one door from the pole barn to petitioner's bedroom and one to the closet the conservatory and petitioner's room the conservatory contains many plants and has large glass windows across the front the conservatory has one front door and one side door to the outside three rooms in the addition are connected to the conservatory by double glass doors petitioner’s room the bathroom with the hot tub and ms beard’s room next to the conservatory is a catering kitchen the doors from the conservatory to petitioner's room were generally not locked during the day because people came to water plants or feed doves kept there when petitioner was not home eg for a few months each winter when petitioner and ms beard were in florida petitioner has a barn which is about yards from her house the front door of the conservatory is visible from the front of the barn the back of the house is not visible from the front of the barn petitioner's records petitioner generally keeps her farm financial and other personal records in her room ms beard has a desk in petitioner's room some of petitioner's records are in boxes -6- around ms beard's desk petitioner's room also contains petitioner's bed and a credenza with built-in filing cabinets she sometimes works in bed and she usually keeps books a computer and other papers at her bed petitioner kept her bank statements for each year ina drawer with that year's tax documents such as forms w-2 at the end of the year petitioner put her bank statements canceled checks receipts for paid bills for the farm her forms and any other tax-related records in a box labeled for that year beside the desk to give to her certified_public_accountant joseph richardson richardson to prepare her return richardson is a partner in the louisville accounting firm of richardson pennington skinner rp s petitioner also kept records for past years in boxes in her room petitioner filed spiral---bound copies of her tax returns one per folder in the credenza ms beard kept some of her tax records in the credenza and stored her bank statements mortgage information vehicle registration and personal correspondence in petitioner's room petitioner and ms beard occasionally handled each other's records d broadmoor gardens in the mid-1980's the university of kentucky and state agricultural officials began promoting alternatives to growing _7- tobacco about that time petitioner began looking for other sources of revenue to replace tobacco as her main cash crop petitioner's farm is located on u s highway which is the main road from louisville to owensboro kentucky she wanted to find a way to use her farm to make money from people using u s highway she considered many alternatives such as a vegetable stand a recreational vehicle park a flower cutting garden a chuck wagon and show and a petting zoo ms beard was experienced in flower gardening and enjoyed arranging flowers and gardening petitioner however did not particularly like flowers or gardening petitioner and ms beard visited some public display gardens in burope in spring and in the united_states in the late 1980's petitioner believed that she could develop a profitable public display garden she thought people would pay to see a public display garden like those she and ms beard had seen in other states and abroad because her farm was in a good location and kentucky had no other similar gardens petitioner also believed that if she could attract people to the gardens they would buy produce from the farm petitioner had no income from broadmoor gardens in and broadmoor gardens opened to the public in its features include a display garden and conservatory including two rose gardens an all-white moon garden a rock garden with -8- pool and fountain an english garden water gardens indoor and outdoor a japanese garden with koi pool a shade garden several animal topiaries a pond with black and white swans an artificial stream through one of the gardens a 2-mile trail for hayrides and hiking through wild flower meadows and woodlands and domestic animals such as chickens peacocks ducks other fowl and pygmy goats there was also a gift shop which sold items such as birdhouses handmade art objects from kenya and other knickknacks petitioner and ms beard and occasionally their friend michael patterson patterson and their employee clinton haynes conducted public tours of broadmoor gardens visitors were taken through the rooms in petitioner's residence that existed before she built the addition including the family room living room dining room and two kitchens and also the conservatory petitioner's room the bathroom hot tub and ms beard's room many tropical plants were displayed in the conservatory the conservatory also contained a patio garden and garden furniture for visitors petitioner used the conservatory primarily to display plants to show to the public she also made it available to rent for weddings petitioner hosted the wedding of ms beard's daughter in and in after the years in issue two political events ms beard held a surprise birthday party for petitioner in in the conservatory petitioner and ms beard also had a political reception and a couple of parties and family gatherings at petitioner's home during which guests walked through the conservatory on dates not specified in the record petitioner contracted with a nursery in brandenburg kentucky to grow seedlings for the conservatory until she built her own greenhouse sometime after broadmoor gardens opened in petitioner did not advertise broadmoor gardens in or she paid dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in to advertise broadmoor gardens broadmoor gardens opened on the first of april each year and closed when visitors stopped coming in mid-to-late fall petitioner obtained a general business license for broadmoor gardens in she had no business license for the farm she had commercial liability insurance for broadmoor gardens through lloyd's of london because her farm insurance_policy did not cover tourists who visited the gardens petitioner managed both the farm and broadmoor gardens petitioner and ms beard had an informal unwritten joint_venture agreement under which ms beard would share part of any profits from broadmoor gardens in exchange for her efforts --10- petitioner worked on the farm and in the gardens for example she delivered colts fed calves cut bushes mowed removed the dead heads of flowers planted flower bulbs and cleaned the ponds petitioner's employees generally worked both on the farm and in the gardens however each worker had responsibilities related mostly to either the gardens or the farm petitioner used some equipment and some of the facilities such as the pole barn for both the farm and the gardens during the years in issue petitioner had one bank account that she used for the farm broadmoor gardens and for her personal expenses eb petitioner's federal_income_tax returns and the notice_of_deficiency petitioner assembled all of her records relating to broadmoor gardens and her farm and gave them to richardson to prepare her tax returns petitioner calculated that dollar_figure of the dollar_figure cost of remodeling her home related to personal_use she estimated that this was the cost of ms beard's room the bathroom but not the hot tub and the closet she began to depreciate dollar_figure e dollar_figure - dollar_figure on her and returns under the heading greenhouse petitioner deducted the following depreciation related to the greenhouse from to --11- year amount dollar_figure big_number big_number big_number big_number -o- -o- -o- -o- petitioner reported on the schedules f profit or loss from farming she attached to her returns for to that her farm and broadmoor gardens were one activity petitioner incurred losses for the farm and broadmoor gardens in each of those years whether the calculation is made for the farm and broadmoor gardens as one or two activities on her schedules f for to petitioner reported income and expenses from raising cattle horses and tobacco agricultural payments and income from a colorado rental property she reported depreciation of a greenhouse on a schedule f for each year from to petitioner reported the following amounts of gross_receipts interest_expense deductions losses and depreciation on her schedules f for to --12 - losses gross including year receipts interest depreciation depreciation dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -0o- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent mailed a notice_of_deficiency to petitioner on date respondent determined that broadmoor gardens and petitioner's farm were separate activities and disallowed petitioner's deductions for depreciation and other business_expenses related to broadmoor gardens petitioner timely filed her petition on date ii opinion a whether petitioner's farm and broadmoor gardens undertakings were separate activities we must decide whether petitioner's farm and broadmoor gardens were one or two activities in and the applicable regulations state that generally the most important factors in deciding whether two or more undertakings are operated as one activity or separate activities are the degree of organizational and economic interrelationship of the --13- undertakings the business_purpose served by carrying on the undertakings separately or together and the similarity of the undertakings see sec_1_183-1 income_tax regs the commissioner generally accepts a taxpayer's characterization of two or more undertakings as one activity unless it is artificial or unreasonable see id respondent argues that under sec_1_183-1 income_tax regs broadmoor gardens and petitioner's farm were separate sec_1_183-1 income_tax regs provides in part d activity defined-- ascertainment of activity in order to determine whether and to what extent sec_183 and the regulations thereunder apply the activity or activities of the taxpayer must be ascertained for instance where the taxpayer is engaged in several undertakings each of these may be a separate activity or several undertakings may constitute one activity in ascertaining the activity or activities of the taxpayer all the facts and circumstances of the case must be taken into account generally the most significant facts and circumstances in making this determination are the degree of organizational and economic interrelationship of various undertakings the business_purpose which is or might be served by carrying on the various undertakings separately or together in a trade_or_business or in an investment setting and the similarity of various undertakings generally the commissioner will accept the characterization by the taxpayer of several undertakings either as a single activity or as separate activities the taxpayer's characterization will not be accepted however when it appears that his characterization is artificial and cannot be reasonably supported under the facts and circumstances of the case if the taxpayer engages in two or more separate activities deductions and income from each separate activity are not aggregated either in determining whether a particular activity is engaged in for profit or in applying sec_183 -14- activities respondent contends broadmoor gardens and the farm did not have a close organizational and economic interrelationship petitioner had no business_purpose for operating broadmoor gardens and the farm as one activity and broadmoor gardens and the farm were not similar activities we have applied various factors in deciding whether a taxpayer's characterization of two or more undertakings as one activity 1s unreasonable for purposes of sec_183 such as a whether the undertakings share a close organizational and economic relationship b whether the undertakings are conducted at the same place c whether the undertakings were part of a taxpayer's efforts to find sources of revenue from his or her land d whether the undertakings were formed as separate businesses e whether one undertaking benefited from the other f whether the taxpayer used one undertaking to advertise the other g the degree to which the undertakings shared management h the degree to which one caretaker oversaw the assets of both undertakings i whether the taxpayers used the same accountant for the undertakings and j the degree to which the undertakings shared books_and_records see 94_tc_41 estate of brockenbrough v commissioner tcmemo_1998_454 hoyle v commissioner tcmemo_1994_592 de mendoza v commissioner tcmemo_1994_314 scheidt v commissioner tcmemo_1992_9 --15- applying these factors we conclude that the farm and broadmoor gardens undertakings were one activity petitioner's farm and broadmoor gardens had a close organizational and economic relationship both undertakings were conducted at petitioner's farm and both were attempts to make the farm profitable petitioner used her farmland for both undertakings petitioner created and developed broadmoor gardens in an attempt to replace tobacco as the farm's main cash crop both the gardens and the farm required the planting tending and harvesting of plants or crops petitioner managed both undertakings as one activity the farm and broadmoor gardens shared the same employees and equipment richardson was the accountant for both undertakings petitioner used the same checking account and books for her farm and broadmoor gardens and reported both undertakings on one schedule f in each of the years in issue respondent points out that petitioner reported income from different undertakings such as tobacco leases corn subsidies and horse and cattle sales on her schedules f and that the common ownership of several undertakings does not mean they are a single activity respondent maintains that the only farming activity conducted on petitioner's farm was the raising and selling of cattle and horses and that this activity was conducted away from petitioner's residence we disagree that -1 petitioner's various undertakings are not part of a single farming activity raising crops and animals leasing cropland and participating in a government agricultural subsidy program may be one activity if they are attempts by the farmer to generate income from the farm see eg hoyle v commissioner supra respondent relies on drummond v commissioner tcmemo_1997_71 affd in part and revd in part without published opinion 155_f3d_558 4th cir for the proposition that two farm undertakings that are not conducted on the same land are separate activities respondent's reliance on drummond v commissioner supra is misplaced in drummond we held that the taxpayer's horse and cattle undertakings were separate activities because we were not convinced that the taxpayer intended to use his herd of cattle to manage the pasture for his horses in contrast petitioner operated the gardens and farm as one activity respondent contends that broadmoor gardens and petitioner's farm were separate activities because petitioner and ms beard operated the gardens as a joint_venture respondent also contends that the farm and broadmoor gardens did not depend on the success of the other we disagree respondent cites no reason or authority to support the contentions that an undertaking may not be part of an activity just because it is --l17- operated as a joint_venture or that two undertakings may not be one activity just because each does not depend on the success of the other respondent contends that petitioner's farm and gardens are too dissimilar to be one activity and that petitioner had no business_purpose for operating the two undertakings together respondent characterizes broadmoor gardens as a tourist attraction and contends that a tourist attraction is clearly separate from a farm we disagree the taxpayers in hoyle v commissioner supra and sparre v commissioner tcmemo_1980_ attempted to attract the public to their farms to participate in undertakings they devised in an attempt to supplement their income from traditional farming activities including guided hunting a gun club and crabbing in hoyle v commissioner supra the taxpayer grew raspberries soybeans corn and grain guided hunting boarded horses raised horses and cattle bred game birds had a crabbing venture raced thoroughbred horses and participated in agricultural set-asides according to hoyle those undertakings were one activity for purposes of sec_183 this case is like hoyle v commissioner supra and estate of brockenbrough v commissioner supra in that petitioner was trying to find sources of revenue from her farm it is also similar to cases where we held that horse breeding and other undertakings involving horses were one activity see eg --18- scheidt v commissioner tcmemo_1992_9 horse farm and stallion syndication mary v commissioner tcmemo_1989_118 horse farm and horse racing yancy v commissioner tcmemo_1984_431 same we conclude that petitioner operated her farm and broadmoor gardens as one activity for purposes of sec_183 respondent concedes that petitioner prevails on the broadmoor gardens issue if we hold that petitioner operated the farm and broadmoor gardens as one activity thus we hold that petitioner operated broadmoor gardens for profit in and b depreciation of the addition applicability of sec_280a to the addition sec_280a bars business deductions for a taxpayer's residence unless an exception applies sec_280a a allows a taxpayer to deduct home_office expenses if the taxpayer uses the home_office exclusively and regularly as the principal place of any trade_or_business petitioner points out that visitors to broadmoor gardens toured her entire residence and contends that sec_280a does not apply to her residence because it was her principal_place_of_business and she used all of it for business purposes we disagree sec_280a applies to any dwelling_unit that is used during the year as a residence whether a taxpayer uses part or all of it for business see sec z280a a petitioner lived in her residence in and thus the restrictions of sec_280a apply to the addition including the conservatory because it was part of petitioner's residence petitioner's reliance on burkhart v commissioner tcmemo_1989_417 for the proposition that sec_280a was intended to disallow expenses only where a taxpayer performs some as opposed to all of his or her business in the taxpayer's residence is misplaced in burkhart the taxpayer operated a photographic studio in the basement of his residence we held that sec_280a applied to the studio because it was part of the taxpayer's residence we did not consider whether sec_280a does not apply if a taxpayer uses his or her entire residence for business sec_280a limitation a taxpayer's deductions for the business use of a residence are limited to the amount that the gross_income from business use of the residence exceeds the amount_of_deductions allocable to such use which are allowable regardless of whether the residence was used for business such as mortgage interest and property taxes plus deductions for expenses of the business which are not allocable to the business use of the residence see sec_280a petitioner argues that the income against which we apply the sec_280a limitation is the gross_income from the broadmoor gardens and farm activity as a whole we disagree sec_280a specifically limits the taxpayer's deduction for business use of a residence to the amount of income derived from the business use of the residence petitioner contends that she earned dollar_figure from tour tickets in however she reported no ticket income on her return and broadmoor gardens did not open until thus we conclude that petitioner had no income from business use of her residence in and and that she may not deduct depreciation related to her residence for and see sec_280a a ’ the result would not differ even if we considered all of the income from petitioner's farm and garden activity that is because under sec_280a b we would consider only income in excess of expenses petitioner had large losses from her farm and garden activity in the years at issue to the extent deductions are disallowed under sec_280a they may be carried forward to the succeeding taxable_year see sec_280a flush language sec_168 d provides a 10-year period for depreciation for single purpose horticultural structures as defined by sec_168 b petitioner contends that the conservatory is a single_purpose_horticultural_structure petitioner also contends that she used the conservatory exclusively for business based on our holding that petitioner may not depreciate any costs of the conservatory in and we need not decide whether petitioner used the conservatory exclusively for business in and or whether the conservatory was a single_purpose_horticultural_structure under sec_168 b c accuracy--related penalty under sec_6662 respondent determined that petitioner was liable for the accuracy-related_penalty for negligence under sec_6662 and c for and respondent now concedes that petitioner is not liable for the negligence_penalty for and except for any deficiencies related to petitioner's depreciation of the addition sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to negligence negligence includes a failure to make a reasonable attempt to comply with the internal_revenue_code or to exercise ordinary and reasonable care in that respect see sec_6662 petitioner bears the burden of proving that she was not liable for the accuracy-related_penalty imposed by sec_6662 see rule a respondent contends that petitioner was negligent because the returns richardson prepared included a deduction for depreciation of parts of her residence despite the income limits of sec_280a and contained an allocation of percent of the costs of the addition to business we disagree good_faith reliance on the advice of a competent independent tax professional may offer relief from the imposition of the addition_to_tax for negligence see 469_us_241 414_f2d_749 4th cir affg tcmemo_1968_98 73_tc_671 richardson was fully aware of the facts about petitioner's residence and broadmoor gardens petitioner's reliance on richardson to prepare accurately her and returns was reasonable thus we hold that petitioner is not liable for the accuracy-related_penalty for and to reflect the foregoing an appropriate order will be issued
